DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 21-40 field as preliminary amendment, are currently pending and have been considered below.
Drawings
3. 	The drawings are objected to because the blocks shown in Fig. 1 requiredescriptive legends.
Corrected drawing sheets in compliance with 37 CFR 1.1 21 (d) are required inreply to the Office action to avoid abandonment of the application. Any amendedreplacement drawing sheet should include all of the figures appearing on the immediateprior version of the sheet, even if only one figure is being amended. The figure or figurenumber of an amended drawing should not be labeled as "amended." If a drawing figureis to be canceled, the appropriate figure must be removed from the replacement sheet,and where necessary, the remaining figures must be renumbered and appropriatechanges made to the brief description of the several views of the drawings forconsistency. Additional replacement sheets may be necessary to show the renumberingof the remaining figures. Each drawing sheet submitted after the filing date of anapplication must be labeled in the top margin as either "Replacement Sheet" or "NewSheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner,the applicant will be notified and informed of any required corrective action in the nextOffice action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
4A.	Claims 32-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  method  Claim 32 as the claim that represents the claimed invention for analysis: 
Claim 32 recites:  generating torque values based on environmental conditions; determining sub-torque values including a minimum amount of torque to maintain the aerial vehicle; and determining a motor speed for at least one motor of the aerial vehicle based on the sub- torque values.
The limitations from claim 32,  generating torque values based on environmental conditions ( a person with pen and paper , generating (calculating) torque value using  environmental data); determining sub-torque values including a minimum amount of torque to maintain the aerial vehicle;( the person, calculating  from data,  sub-torque value and  a minimum torque for an aerial vehicle); and determining a motor speed for at least one motor of the aerial vehicle based on the sub- torque values.( the person is using formula and  further calculating motor speed from sub-torque value); which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, an aerial vehicle , which is an electro- mechanical system.  Nothing in the claim precludes the steps from being practically performed by human activity.
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the Abstract Idea group. Thus claim 32  recites an Abstract Idea.
 Therefore Claim 32 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of: generating torque values…. conditions; determining sub-torque values including ….. to maintain the aerial vehicle; and determining a motor speed …..on the sub- torque values.
These steps generating, determining  amount  to mere data gathering.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim  32  is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “maintaining”  is considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 32 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
The dependent claims 33-39  further define the abstract idea that is present in the  independent claim 32 and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims  33-39   are directed to an abstract idea.  Therefore, claims 32-39  are non-statutory.
 
4B.	Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
Claim 40 recites:   generating a first set of torque values based on received data;
determining a minimum amount of torque to maintain an aerial vehicle; generating a second set of torque values based on the minimum amount of torque; and determining a motor speed for the aerial vehicle based on the second set of torque values.
The limitations from claim 40,   generating a first set of torque values based on received data( a person with pen and paper , generating (calculating) torque value using received data); determining a minimum amount of torque to maintain an aerial vehicle; the person, calculating  from data,  a minimum torque for an aerial vehicle); generating a second set of torque values based on the minimum amount of torque;( the person, calculating  from data, a second set of  torque value from  minimum torque value); 
and determining a motor speed for the aerial vehicle based on the second set of torque values. ( the person is using formula and  further calculating motor speed from second set of  torque value);  which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, an aerial vehicle , which is an electro- mechanical system.  Nothing in the claim precludes the steps from being practically performed by human activity.
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the Abstract Idea group. Thus claim 40  recites an Abstract Idea.
 Therefore Claim 40 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of:  generating a first set of torque …. data; determining a minimum amount of torque ….vehicle; generating a second set of torque values ….. torque; and determining a motor speed ….. of torque values.
These steps generating, determining  amount  to mere data  gathering.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim 40  is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “maintaining”  is considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 40 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   

4C.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a system which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  system  Claim 21 as the claim that represents the claimed invention for analysis: 
Claim 21 recites:   generate torque values based on the data; generate revised torque values by validating sub-torque values representing a minimum amount of torque to maintain the aerial vehicle at a hover status; and determine a motor speed for the one or more motors based on the revised torque values. 
The limitations from claim 21 : generate torque values based on the data; ( a person with pen and paper , generating (calculating) torque value using  data); generate revised torque values by validating sub-torque values representing a minimum amount of torque to maintain the aerial vehicle at a hover status; (the person, calculating  from data,  revised torque value by comparing sub-torque value); and determine a motor speed for the one or more motors based on the revised torque values. ( the person is using formula and  further calculating motor speed from torque value);  which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, an aerial vehicle , which is an electro- mechanical system.  Nothing in the claim precludes the steps from being practically performed by human activity.
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the Abstract Idea group. Thus claim 32  recites an Abstract Idea. It is data gathering. It is not solving any problem.
 Therefore Claim 21  is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  In particular, the claims  recite additional elements : aerial vehicle , sensors, motors, and a control system. aerial vehicle , sensors, motors..are all electro-mechanical system. A control system is a generic computer.
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent  industry.  
The claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two). 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea (Step 2B: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim  21 as a whole does not amount to significantly more than the abstract idea itself. Therefore, the claim 21 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International.
The dependent claims 22-31 further define the abstract idea that is present in the  independent claim 21 and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims  22-31   are directed to an abstract idea.  Thus, claims 21-31   are not patent-eligible.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 21, 23, 26-27, 32-33, 35-36 and  40  are  rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Derwent  also see CN 1064-44813A), in view of Tan et al. (USP 2007/0222674) and in view of Powel et al. (USP 2016/0216718).

As Per Claim 21, Zhang teaches, an aerial vehicle, (See Fig. 2)   comprising: one or more motors; one or more sensors configured to detect data; a control system configured to: generate torque values based on the data; ( See Abstract,  via determining yaw and pitch torque for the system, Page 2, whole page, Figs. 1-2).
However, Zhang does not explicitly teach, generating revised torque values by validating sub-torque values representing a minimum amount of torque to maintain the aerial vehicle at a hover status; and determining a motor speed for the one or more motors based on the revised torque values.  
In a related field of Art, Tan et al. (Tan) teaches,  wherein, generate revised torque values by validating sub-torque values representing a minimum amount of torque to maintain the aerial vehicle at a hover status;( via   a  position tracking system comprising a decision making module  211 for receiving the position data output from each of the position sensor systems, and decision making module being equipped with data fusion computation module 313. An Iterative position validation module is implemented in the data fusion computation  module 313, ([0068], [0019], Ref. Claim 1, Figs. 1, 3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhang , Zhou and Tan  before him at the time filing, to modify the systems of Zhang to include the teachings (decision making module 211 containing 313 which is   being  embedded with iterative position validation module) of   in order to execute iterative validation of torque.
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and  Tan  before him before the effective filing date of the claimed invention  to modify the systems of Zhang, to include the  teachings (decision making module 211 containing 313 which is   being  embedded with iterative position validation module) of Tan in order to execute iterative validation of torque. Motivation to combine the two teachings is, to validate real-time data to provide minimum torque needed to be in flight operation (i.e., an added to minimize power usage in flight operation).
However, Zhang in view of Tan does not explicitly teach, determining a motor speed for the one or more motors based on the revised torque values. 
In a related field of art, Powel et al. (Powel) teaches, system and method for limiting HVAC motor torque, wherein  determining a motor speed for the one or more motors based on the revised torque values. ( via system controller 105 being equipped with algorithm and  coupled with controller 110, determining  motor speed from torque, see ([0017], [0018], [0027], [0028], [0030], Ref. Claim 2, Fig. 1, Fig.2 (steps 214, 216). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and  Tan  and Powel before him  before the effective filing date of the claimed invention  to modify the systems of Zhang, to include the  teachings ( algorithm) of Powel  in order to compute motor speed from torque. Motivation to combine the two teachings is, by computing motor speed controlling the torque magnitude in flight operation.
As per Claim 23, Zhang as modified by Tan and Powel teaches the limitation of Claim 21. However, Zhang  in view of Tan and Powel teaches, wherein the torque values comprise at least one of a thrust torque value, a roll torque value, a pitch torque value, or a yaw torque value. ( Zhang : See Abstract, via determining yaw and pitch torque for the system, Page 2, whole page, Figs. 1-2).

As per Claim 26, Zhang as modified by Tan and Powel teaches the limitation of Claim 21. However, Zhang  in view of Tan and Powel teaches, wherein the sub-torque values are determined for each corresponding torque value. ( Zhang : See Abstract, via determining yaw and pitch torque for the system, Page 2, whole page, Figs. 1-2).  

As per Claim 27, Zhang as modified by Tan and Powel teaches the limitation of Claim 26. However, Zhang  in view of Tan and Powel  teaches, wherein summating the sub-torque values results in each corresponding torque value (Zhang : See Abstract,  via determining yaw and pitch torque for the system, Page 2, whole page, Figs. 1-2).
 	Claim 32  is being rejected using the same rationale as claim 21.
Claim 33 is being rejected using the same rationale as claim 21.
Claim 35 is being rejected using the same rationale as claim 22.

As per Claim 36, Zhang as modified by Tan and Powel teaches the limitation of Claim 32. However, Zhang  in view of Tan and Powel teaches, wherein the torque values comprise at least one of a thrust torque value, a roll torque value, a pitch torque value, or a yaw torque value (Zhang : See Abstract, via determining yaw and pitch torque for the system, Page 2, whole page, Figs. 1-2). 
 Claim 40 is being rejected using the same rationale as claim 21.

7.	Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Derwent  also see CN 1064-44813A), in view of Tan et al. (USP 2007/0222674), in view of Powel et al. (USP 2016/0216718) and in view of Zhou et al. (CN- 202956122U),
As per Claim 22, Zhang as modified by Tan and Powel teaches the limitation of Claim 21. However, Zhang  in view of Tan and Powel does not explicitly teach, wherein the data comprises environmental conditions including at least one of current pressure, projected pressure, temperature, or humidity.  
In a related field of Art, ZHOU et al. (ZHOU) teaches an environmental data collector, wherein, the data comprises environmental conditions including at least one of current pressure, projected pressure, temperature, or humidity (ABSTRACT).
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhang, Tan,  Powel and Zhou before him  before the effective filing date of the claimed invention  to modify the systems of Zhang,  to include the teachings (environmental data collector ) of Zhou with the system of Zhang   in order to collect environmental data. Motivation to combine the two teachings is, collecting and feeding back environmental data in flight operation computation, (i.e., compute flight operation affected by environmental data).

Allowable Subject Matter
8.	Claims 24-25, 28-31, 34 and 37-39 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when 101 rejection is overcome.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663